Dismiss and Opinion Filed December 13, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01125-CV

                               YERMA RICE, Appellant
                                       V.
                         PINWELL INVESTMENTS, LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04268-D

                             MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                  Opinion by Justice Bridges

       Despite being directed to file her brief on the merits by September 28, 2013 and being

cautioned the appeal would be dismissed if the brief was not filed, appellant Yerma Rice has not

filed her brief or otherwise communicated with the Court. See TEX. R. APP. P. 38.8(a), 42.3(b),

(c). Accordingly, we dismiss the appeal. See id. 38.8(a), 42.3(b), (c).




121125F.P05                                        / David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

YERMA RICE, Appellant                                 On Appeal from the County Court at Law
                                                      No. 4, Dallas County, Texas
No. 05-12-01125-CV         V.                         Trial Court Cause No. CC-12-04268-D.
                                                      Opinion delivered by Justice Bridges.
PINWELL INVESTMENTS, LLC, Appellee                    Justices Moseley and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Pinwell Investments, LLC recover its costs, if any, of this
appeal and the full amount of the trial court’s judgment from appellant Yerma Rice and from the
cash deposit in lieu of supersedeas bond. After the judgment and all costs have been paid, we
DIRECT the clerk of the trial court to release the balance, if any, of any cash deposit in lieu of
supersedeas bond to the person who made the deposit.


Judgment entered December 13, 2013




                                                     / David L. Bridges/.
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                               –2–